Title: To James Madison from Thomas Jefferson, 12 April 1798
From: Jefferson, Thomas
To: Madison, James


Philadelphia Apr. 12. 98.
I wrote you two letters on the 5th. inst. since which I have recd yours of the 2d. I send you, in a separate package, the instructions to our envoys & their communications. You will find that my representation of their contents, from memory, was substantially just. The public mind appears still in a state of astonishment. There never was a moment in which the aid of an able pen was so important to place things in their just attitude. On this depends the inchoate movement in the Eastern mind, and the fate of the elections in that quarter, now beginning & to continue through the summer. I would not propose to you such a task on any ordinary occasion. But be assured that a well digested analysis of these papers would now decide the future turn of things which are at this moment on the creen. The merchants here are meeting under the auspices of Fitzsimmons to address the President & approve his operations. Nothing will be spared on that side. Sprigg’s first resolution against the expediency of war, proper at the time it was moved, is now postponed, as improper. Because to declare that, after we have understood it has been proposed to us to buy a peace, would imply an acquiescence under that proposition. All therefore which the advocates of peace can now attempt is to prevent war-measures externally, consenting to every rational measure of internal defence & preparation. Great expences will be incurred; & it will be left to those whose measures render them necessary to provide to meet them. They already talk of stopping all paiments of interest, & of a land tax. These will probably not be opposed. The only question will be how to modify the land-tax. On this there may be great diversity of sentiment. One party will want to make it a new source of patronage & expence. If this business is taken up it will lengthen our session. We had pretty generally, till now, fixed on the beginning of May for adjournment. I shall return by my usual route, & not by the Eastern shore, on account of the advance of the season. Friendly salutations to mrs. Madison & yourself. Adieu.
